DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bell on 9/11/2020.

The application has been amended as follows: 

Claims 1, 6 and 16 have been rewritten as:
-------------
1.	A method of treating lung cancer in a mammal in need thereof, the method comprising: 
providing a plant stem cell product, wherein the plant stem cell product
is an apple stem cell product;
aerosolizing the plant stem cell product;
and delivering an effective amount of the aerosolized product via inhalation into
the respiratory system of said mammal, wherein the aerosolized plant stem cell product is delivered with a particle size distribution such that the plant stem cell product reaches a lung cancer treatment site in the mammal.

6.	A method of treating a wound or inflammation in the respiratory system of a mammal in need thereof, the method comprising:
providing a plant stem cell product, wherein the plant stem cell product
is an apple stem cell product;
aerosolizing the plant stem cell product; and
delivering an effective amount the aerosolized product via inhalation into the


16.	A method of treating a condition at a wound in the respiratory system of a mammal in need thereof, the method comprising:
providing a plant stem cell product, wherein the plant stem cell product
is a lingonberry stem cell product or an orchid stem cell product;
aerosolizing the plant stem cell product; and
delivering an effective amount the aerosolized product via inhalation into the
respiratory system of said mammal, wherein the aerosolized plant stem cell product is delivered with a particle size distribution such that the plant stem cell product reaches a wound treatment site in the mammal.  

	-----------

In claim 8, at line 1, the phrase “lung condition” has been deleted and replaced with  --lung cancer--.
In claim 15, at line 1, the phrase  “lung condition” has been deleted and replaced with  --wound or inflammation--.

Oath/Declaration
The correction to the ADS filed on 10/22/2021 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants arguments submitted on 6/18/2020 are persuasive and overcome the rejections of record.  The method of using an apple stem cell for treating lung cancer in the manner claimed is not anticipated or rendered obvious by the prior art. Claims 1-6 and 8-21 are free of the prior art.



Conclusion
Claims 1-6 and 8-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699